        Case: 3:21-cv-00144-bbc Document #: 10 Filed: 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JIMMIE L. JOSHUA, JR.,

        Plaintiff,
                                                     Case No. 21-cv-144-bbc
   v.

DANE COUNTY STAFF, SGT. R.
LURKIN, SGT. MCPHERSON, DEPUTY
WACHOLZ, DEPUTY POQUETT,
DEPUTY SHOTLIFF, WELLPATH STAFF,
NURSE BOBBY, NURSE MENDY, and
SHERIFF DAVE MAHONEY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

without prejudice.




        /s/                                             4/22/2021
        Peter Oppeneer, Clerk of Court                        Date
